     Case 2:20-cv-01814-NIQA Document 17-3 Filed 11/20/20 Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RAMSEY COULTER, individually, on     )
behalf of other similarly situated   )
consumers,                           )
                                     )
                    Plaintiff,       )   Civil Action No. 2:20-cv-01814-NIQA
                                     )
            v.                       )
                                     )
EXPERIAN INFORMATION                 )
SOLUTIONS, INC.,                     )
                                     )
                    Defendant.       )


DECLARATION OF DAVID WILLIAMS IN SUPPORT OF DEFENDANT EXPERIAN
  INFORMATION SOLUTIONS, INC.’S MOTION TO COMPEL ARBITRATION
        Case 2:20-cv-01814-NIQA Document 17-3 Filed 11/20/20 Page 2 of 6




                          DECLARATION OF DAVID WILLIAMS

       I, David Williams, declare and state:

       1.      I am over the age of 18 years old. I am the VP, Business Governance for

ConsumerInfo.com, Inc. (“CIC”) in Costa Mesa, California. CIC also does business as Experian

Consumer Services (“ECS”). I have been employed by CIC since June of 2001. I make this

declaration in support of Experian Information Solutions, Inc.’s Motion to Compel Arbitration.

My duties at CIC throughout the course of my employment require that I be familiar with, among

other things, the marketing, advertising and sales of CIC consumer credit products, including

services that consumer enroll in at Experian websites, as well as the Terms of Use governing such

services. Except where otherwise stated, the facts stated in this Declaration are of my own personal

knowledge, including knowledge acquired in the course and scope of my job responsibilities and

through the review of pertinent documents maintained as business records by CIC in the course

and scope of CIC’s business, documents relating to CIC’s internet advertising, and documents

relating to sales of CIC’s credit products and services. If called upon to do so, I could and would

competently testify to the facts stated below.

       2.      CIC/ECS is an affiliate of Experian Information Solutions, Inc. (“EIS”), the named

defendant in the above-captioned lawsuit. CIC and EIS are both wholly-owned subsidiaries of

Experian Holdings, Inc., and the parent company is Experian plc. In this Declaration, I refer to

Experian collectively as CIC, ECS, and EIS.

       3.      On July 17, 2017, the named plaintiff, Ramsey Coulter, enrolled in Experian

CreditWorks℠. In order to successfully enroll, Mr. Coulter had to complete various webforms.

The first form required Mr. Coulter to enter his personal information—i.e., his name, address,

phone number, and e-mail address. After he entered his personal information, Mr. Coulter had to



                                                 -2-
        Case 2:20-cv-01814-NIQA Document 17-3 Filed 11/20/20 Page 3 of 6




click the “Submit and Continue” button on the webform to continue with the enrollment process.

A true and correct representation of the first webform as it would have appeared on July 17, 2017,

when Mr. Coulter enrolled in Experian CreditWorks℠ is attached as Exhibit 1 to this Declaration.

Mr. Coulter clicked the “Submit and Continue” button, and was presented with a second form to

complete. I know this to be the case because he would not have been able to successfully advance

to the second webform for Experian CreditWorks℠ enrollment unless he clicked that button.

       4.       The second webform required Mr. Coulter to enter his social security number, date

of birth, and a username and password. Immediately below the boxes to enter and confirm his

password, was the following disclosure (in bold):

            By clicking "Submit Secure Order": I accept and agree to your Terms
            of Use Agreement, as well as acknowledge receipt of your Privacy
            Policy and Ad Targeting Policy. I authorize ConsumerInfo.com, Inc.,
            also referred to as Experian Consumer Services (“ECS”), to obtain my
            credit report and/or credit score(s), on a recurring basis to provide
            them to me for review while I have an account with ECS. I also
            authorize ECS to obtain and use the information I provide, and my
            credit report and/or credit score(s), on a recurring basis to notify me of
            credit opportunities and other products and services that may be
            available to me through ECS or through unaffiliated third parties. I
            understand that I may withdraw this authorization at any time by
            contacting ECS.

A true and correct representation of the second webform as it would have appeared on

July 17, 2017, when Mr. Coulter enrolled in Experian CreditWorks℠ is attached as Exhibit 2 to

this Declaration. The phrase “Terms of Use Agreement” in the disclosure quoted above was off-

set in blue text and, if clicked, would have presented the consumer with the full text of the

agreement. That is, the phrase “Terms of Use Agreement” in the disclosure was a full text

hyperlink to the Terms of Use. Thus, before clicking the “Submit Secure Order” button, the

consumer could view the entire text of the Terms of Use Agreement by clicking on the blue-

highlighted hyperlink “Terms of Use Agreement.” When a consumer clicked on the “Terms of


                                              -3-
        Case 2:20-cv-01814-NIQA Document 17-3 Filed 11/20/20 Page 4 of 6




Use Agreement” hyperlink, an additional window would open within the consumer’s web browser

containing the entire text of the Terms of Use Agreement. Immediately below the disclosure

containing the full-text hyperlink to the Terms of Use Agreement was a large purple button that

reads: “Submit Secure Order.” The webform, the disclosure, and the “Submit Secure Order”

button appeared on a single webpage. After entering his information, Mr. Coulter clicked the

“Submit Secure Order” order button, thereby accepting and agreeing to the Terms of Use

Agreement. I know this to be the case because he would not have been able to successfully enroll

in enrolled in Experian CreditWorks℠ unless he clicked that button.

       5.      I attach as Exhibit 3 to this Declaration, the Terms of Use Agreement that was in

effect when Mr. Coulter enrolled in Experian CreditWorks℠. That agreement (and all subsequent

amended Terms of Use Agreements applicable to his account) had a section entitled,

“Amendments,” which advised Mr. Coulter that he would be bound by the then-current Terms of

Use Agreement each time he “order[ed], access[ed], or use[d]” any of the Services or Websites

described in the agreement. During the period July 17, 2017 to the present, Mr. Coulter accessed

and used his Experian CreditWorks℠ service approximately 150 times.

       6.      The Terms of Use Agreement that was in effect when Mr. Coulter enrolled in

Experian CreditWorks℠ (and all subsequent amended Terms of Use Agreements applicable to his

account) has a provision that reads:

            Notwithstanding any provision in this Agreement to the contrary, we agree
            that if ECS makes any change to this arbitration provision (other than a
            change to the Notice Address) during your membership in any Service,
            including credit monitoring, or subsequent to your purchase of any Service,
            you may reject any such change and require ECS to adhere to the language
            in this provision as written at the time of your enrollment or purchase if a
            dispute between us arises regarding such Service.

Based upon Experian’s business records, Experian has no record of Mr. Coulter ever rejecting any

amendment to the arbitration clause in the Terms of Use Agreement.

                                               -4-
Case 2:20-cv-01814-NIQA Document 17-3 Filed 11/20/20 Page 5 of 6
       Case 2:20-cv-01814-NIQA Document 17-3 Filed 11/20/20 Page 6 of 6




                               CERTIFICATE OF SERVICE

       I, Mohammad A. Ghiasuddin, counsel for Experian Information Solutions, Inc., do

hereby declare that on the 20th day of November, I served the foregoing upon Plaintiff’s

counsel via the CM/ECF system.




                                                /s/ Mohammad A. Ghiasuddin, Esq.
                                                Mohammad A. Ghiasuddin, Esq.
                                                Margolis Edelstein
                                                The Curtis Center, Ste. 400E
                                                170 S. Independence Mall W.
                                                Philadelphia, PA 19106-3337
                                                (215) 931-5801
                                                mghiasuddin@margolisedelstein.com

                                                Attorney for Defendant
                                                Experian Information Solutions, Inc.
